                                  Case 2:19-cv-01225-GJP Document 1 Filed 03/22/19 Page 1 of 33
Js 44 (Rev. 06/17)                                   CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INS7RUCTIONS ON NEX!'PACL'OF ~HISFORM.)

L (a) PLAINTIFFS                                                                                          DEFENDANTS
Maxine Mims                                                                                             TransUnion Rental Screening Solutions, Inc.

 (b~ County of Residence of First Listed Plaintiff           Montgomery                                   County of Residence of First Listed Defendant
                                  pxcrPrlN c~.s. ni.~iNr~rr rasr_s~                                                            (/N U.S. PI.AlN%7IF CASLS ONLY)
                                                                                                          NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                    THE TRACT OF LAND INVOLVED.

    ~C~ AttOmeyS (Firm Name, Address, and Telephone Number)                                                Attorneys (lrKno~,~n~
                                                                                                        Casey B. Green, Esq., Sidkoff, Pincus &Green, P.C., 2700 Aramark
Vicki Piontek, Esq., 951 Allentown Rd., Lansdale, PA 19446;                                             Tower, 1101 Market Street, Philadelphia, PA 19107; Telephone:
Telephone: 877-737-8617; E-mail: palaw@justice.com                                                      215-574-0600; E-mail: cg@sidkoffpincusgreen.com

II. BASIS OF JURISDICTION (~la~e o» "X"in one Box only)                                     III. CITIZENSHIP OF PRINCIPAL PARTIES place an "x"in one eoxfor>>lainri/~
                                                                                                   (  For Diversity Cares On(y)                                       and One Boxfor Dejendant)
O I    U.S. Government                ~ 3 Federal Question                                                                    PTF        DEF                                        PTF      DEF
          Plaintiff                         (1I.S Government Not o Parry)                       Citizen ofThis State          O 1        O 1     Incorporated or Principal Place      O 4     O 4
                                                                                                                                                   of Business In This State

O 2 U.S. Government                   O 4 Diversity                                             Citizen of Another State         O 2      O 2    Incorporated and Principal Place    O 5     O 5
       Defendant                            (Indico~e Citizenship ofParties in Item I!I)                                                            of Business In Another State

                                                                                                Citizen or Subject ofa           O 3      O 3    Foreign Nation                      O 6     O6
                                                                                                  Forei n Coun
N. NATiiRF,(lF CI iiT iPr~~o ~„ ~~x~~ ;,, n„a Ft~r n~~»~                                                                                  ('lirk hares fnr NatnrP of Gait !`nrlP r~P~~rinr~~n~
     CON'CRACT                                    TORTS                                             FORTEi3`[3RE/PEINALTY                   BA?VKit~PT~Y                  OTHER STATUTES
O   I ]O Insurance                      PERSONAL INJURY                PERSONAL INJURY          O 625 Drug Related Seizure         O 422 Appeal 28 USC 158          O 375 False Claims Act
O   120 b4azine                      O 310 Airplane                  O 365 Personal Injury -          of Property 21 USC 881       Q 423 Withdrawal                 O 376 Qui Tam (31 USC
O   130 Miller Act                   O 315 Airplane Product                 Product Liability   O 690 Other                              28 USC 157                        3729(a))
O   140 Negotiable Instrument                Liability               O 367 Health Caze/                                                                             O 400 State Reapportionment
O   150 Recovery of Overpayment      Q 320 Assault, Libel &                Phazmaceutical                                           R   PROPERTY ItIG$TS            Q 410 AntiWst
        & Enforcement of Judgment            Slander                       Personal Injury                                         O    820 Copyrights              O 430 Banks and Banking
O   I51 Medicare Act                 O 330 Federal Employers'              Product Liability                                       O    830 Patent                  Q 450 Commerce
O   152 Recovery of Defaulted                Liability               O 368 Asbestos Personal                                       O    835 Patent -Abbreviated     O 460 Deportation
         Student Loans               O 340 Marine                           Injury Product                                                  New Drug Application    O 470 Racketeer Influenced and
       (Excludes Veterans)           rJ 345 Marine Product                  Liability                                              O    840 Trademazk                     Corrupt Organizations
Q   153 Recovery of Overpayment              Liability                PERSONAL PROPERTY                       LA R                      S 'L` E 3RITY               p(480 Consumer Credit
         of Veteran's Benefits       O 350 Motor Vehicle             Q 370 Other Fraud          O   710 Fair Labor Standazds       O    S61 HIA (1395f~             O 490 Cable/Sat TV
O   ]60 Stockholders' Suits          O 355 Motor Vehicle             O 371 Truth in Lending              Act                       O    862 Black Lung (923)        O 850 Securities/Commodities/
O   190 Other Contract                     Product Liability         O 380 Other Personal       O   720 Labor/Management           O    863 DIWC/DI WW (405(g))            Exchange
O   195 Contract Product Liability   O 360 Other Personal                  Property Damage               Relations                 O    864 SSID Title XVI          O 890 Other Statutory Actions
O   196 Franchise                           Injury                   O 385 Property Damage      O   740 Railway Labor Act          O    865 RSl (405(g))            O 891 Agricultural Acts
                                     O 362 Personal Injury -               Product Liability    Q   751 Faznily and Medical                                         ~ 893 Envuonmenta] Matters
                                            Medical Mal restate                                          Leave Act                                                  O 895 Freedom ofInformation
        REAL PROPERTY                    CIViL Rl(:ATS               PRISONER PETITIONS = O         790 Other Labor Litigation FEllERAL TAX Si71TS                         Act
O   210 Land Condemnation            O 440 Other Civil Rights         Habeas Corpus:        O       791 Employee Retirement  O 870 Takes(U.S. Plaintiff             O 896 Arbitration
O   220 Foreclosure                  Q 441 Voting                   Q 463 Alien Detainee                Income Security Act        or Defendant)                    O 899 Administrative Procedure
O   230 Rent Lease & Ejecnnent       O 442 Employment               O 510 Motions to Vacate                                  O 871 IRS—Third Party                        AcUReview or Appeal of
Q   240 Torts to Land                O 443 Housing/                       Sentence                                                 26 USC 7609                            Agency Decision
O   245 Tort Product Liability              Accommodations          O 530 General                                                                                   O 950 Constitutionality of
O   290 All Other Real Property      O 445 Amer. w/Disabilities -   O 535 Death Penalty           IMMIGRATION                                                             State Statutes
                                           Employment                 Other:                O 462 Naturalization Application
                                     O 446 Amer. w/Disabilities -   O 540 Mandamus &Other   D 465 Other Immigration
                                           Other                    O 550 Civil Rights            Actions
                                     O 448 Education                O 555 Prison Condition
                                                                    O 560 Civil Detainee -
                                                                          Conditions of
                                                                          Confinement
V. ORIGIN (Place an "X" in One Box On/y)
O I    Original          ~2 Removed from                O 3         Remanded from          D 4 Reinstated or       O 5 Transferred from          4 6 Multidistrict            O 8 Multidistrict
       Proceeding           State Court                             Appellate Court            Reopened                Another District              Litigation -                 Litigation -
                                                                                                                       (specfy)                      Transfer                    Direct File
                                         Cite the U.S. Clvtf Statute under which you are filing(Do not cirejurisdicrional smruresunless diversiq):

VI. CAUSE OF ACTION Brief description of cause: v
                     Fair Credit Reporting Act
VII. REQUESTED IN   ~ CHECK IF THIS IS A CLASS ACTION                                               DEMAND $                                  CHECK YES only if demanded in complaint:
     COMPLAINT:         UNDER RULE 23, F.R.Cv.P.                                                      11,751.00                               JURY DEMAND:               j~ Yes      ONo
VIII. RELATED CASES)
                      (See instructions):
      IF ANY                                NDGE                                                                                        DOCKET NUMBER
DATE ""~~                 ~,                                              NATURE OF{ATTORNEY OF RECORD




    RECEIPT #                     AMOUNT                                  APPLYING IFP                                JUDGE                            MAG. JUDGE
                            Case 2:19-cv-01225-GJP Document 1 Filed 03/22/19 Page 2 of 33
                                                            CNITED STATES DISTRICT COt:RT



                                               J2
                                                          THE EASTERN DISTRICT OF PENNSYL VA.'lIA


                     (to be used by co
                                                                        DESIGNATION FORM                               .               19
                                                      inttff to tndtcate the category of the case for the purpose of assignment to the appropriate calendai    2 2 fj·
Address of Plaintiff: __ _               ___    Maxine Mims, 6912 Ardleigh Street, Philadelphia, PA 19119
Address of Defendant: _Tran~ Union Rental Screening Solutio~s, Inc.. 5889!. Greenwoo~Plaza Blvd.~~eenwood V~ag~ CO

                        .
Place of Accident Incident or Transaction: -               --- - -           ---            Montgomery
                                                                                           --           County,
                                                                                              -· - - --- -  --                     PA
                                                                                                                                   --       -    -    --      -- -          -



RELATED CASE, IF ANY:

Case Number; _ _             _                                Judge· _ _ - - - - - - - - - -                               Date Termmated. ___ · - -              _     _   __

C1v1l cases are deemed related when        Yes 1s answered to any of the followmg questions
       ls this case related to property mcluded m an earlier numbered suit pendmg or Within one year                         YesD
       prev10usly terminated action m this court?

2      Does this case mvolve the same issue of fact or grow out of the same transaction as a prior smt                       YesD
       pendmg or withm one year previously termmated action m this court?




                                                                  e
3      Does this case mvolve the validity or infrmgement of a patent already m suit or any earlier                           YesO                    No[{]
       numbered case pendmg or Within one year previously terminated acuon ofth1s court?

4      ls this case a second or successive habeas corpus, social security appeal, or pro se civil nghts                      Yes D                   No   I./ I
       case filed by the same md1v1dual?

I certify that. to my knowledge, the within case      D is    I   • i not related to any case now pending or w1thm one year previously termmated action m
this court except as noted above                                       /} _

DATE       03/22/201_9__ _                 __ _                   ---~ (),,.                                                ----                _9100~            _
                                                                       Attorney-at-Law I   P~tiff                                       Attorney ID # (if applicable)


CIVIL: (Place a >Jin one category only)

A.             Federal Question Cases:                                                     B.   Diversity Jurisdiction Cases:

01             Indemmty Contract. Marine Contract, and All Other Contracts               DI          Insurance Contract and Other Contracts
02             FELA                                                                      D      2    Arrplane Personal Injury
03             Jones Act-Personal Injury                                                 D      3    Assault, Defamation
D
B~
       4       Antitrust
               Patent
               Labor-Management Relations
                                                                                         B
                                                                                         D
                                                                                           ~·
                                                                                                6
                                                                                                     Marme Personal Injury
                                                                                                     Motor Vehicle Personal Injury
                                                                                                     Other Personal Injury (Please specify) _ _ _ _               __ _
D              Civil Rights                                                              D      7    Products Liability
D              Habeas Corpus                                                             D s         Products Liability - Asbestos
               Secunues Act(s) Cases                                                     D 9         All other Diversity Cases
               Social Secunty Review Cases                                                           (Please specify) - - - - - - _ _ _ __
               All other Federal Question Cases
               (Please specify) _ _ _ Fair Crec:lit Reporting Act __ _



                                                                          ARBITRATION CERTIFICATION
                                                (The effect of thts certification 1s to remove the case from ellg1b1lity for arbitration)

I,                  Casey B. Green                     _, counsel ofrecord or pro se plamtlff, do hereby certify

                ursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable m this civil action case
               e ceed the sum of$150,000 00 exclusive of interest and costs

               R hef other than monetary damages is sought
                                                                                                                                                MAR 22 2019
                                                                                                                                                 91005
                                                                                                                                        Attorney ID # (if appl1cable)

NOTE A tnal de novo w..11 be a tnal by Jury only 1fthere has been compliance with FR C P 38

Civ 609 (5/20 J8)
              Case 2:19-cv-01225-GJP Document 1 Filed 03/22/19 Page 3 of 33
                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                    CASE MANAGEMENT TRACK DESIGNATION FORM


MAXINE MIMS       ,                                           CIVIL ACTION
          Plaintiff,
                  v.
TRANSUNION RENTAL SCREENING
SOLUTIONS,INC.,
          Defendant.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the
reverse side of this form.) In the event that a defendant does not agree with the plaintiff regarding
said designation, that defendant shall, with its first appearance, submit to the clerk of court and serve
on the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

 SELECT ONE OF THE FOL~.OWIli~G CASE 1VIANAGEMEN'I'TRACKS:

(a) Habeas Corpus —Cases brought under 28 U.S.C. § 2241 through § 2255.

(b) Social Security —Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.

(c) Arbitration —Cases required to be designated for arbitration under Local Civil Rule 53.2

(d) Asbestos —Cases involving claims for personal injury or property damage from
    exposure to asbestos.

(e) Special Management —Cases that do not fall into tracks(a)through (d)that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)

(~ Standard Management —Cases that do not fall into any one of the other tracks.                  (X)


                            ..
                  ~
 `       ~~       Casey B. Green,Esq.                             Defendant TransUnion Rental
 Date             Attorney-at-law                                 Screening Solutions, Inc.
                                                                  Attorney for

215-574-0600                  215-574-0310                             c~(a~sidkoffpincus~reen.com
Telephone                     FAX Number                                       E-Mail Address


(Civ. 660) 10/02
              Case 2:19-cv-01225-GJP Document 1 Filed 03/22/19 Page 4 of 33


                                           Civil Justice Expense and Delay Reduction Plan
                                         Section 1:03 - Assignment to a Management Track


    (a)             The clerk of court will assign cases to tracks(a)through (d) based on the initial pleading.


    (b)             In all cases not appropriate for assignment by the clerk of court to tracks (a)through (d), the plaintiff shall submit
to the clerk of court and serve with the complaint on all defendants a case management track designation form specifying that the
plaintiff believes the case requires Standard Management or Special Management.          In the event that a defendant does not agree

with the plaintiff regarding said designation,that defendant shall, with its first appearance,submit to the clerk of court and serve on
the plaintiff and all other parties,a case management track designation form specifying the track to which that defendant believes
the case should be assigned.


    (c)             The court may,on its own initiative or upon the request of any party, change the track assignment of any case at
any time.


    (d)             Nothing in this Plan is intended to abrogate or limit a judicial officer's authority in any case pending before that
judicial officer,to direct pretrial and trial proceedings that are more stringent than those of the Plan and that are designed to
accomplish cost and delay reduction.


    (e)             Nothing in this Plan is intended to supersede Local Civil Rules 40.1 and 7Z.1, or the procedure for random
assignment of Habeas Corpus and Social Security cases referred to magistrate judges of the court.


                                           SPECIAL MANAGEMENT CASE ASSIGNMENTS
                                          (See §1.02(e) Management Track Definitions of the
                                               Civil Justice Expense and Delay Reduction Plan)


     Special Management cases will usually include that class of cases commonly referred to as "complex litigation"         as that term

has been used in the Manuals for Complex Litigation.       The first manual was prepared in 1969 and the Manual for Complex
Litigation Second, MCL 2d was prepared in 1985.        This term is intended to include cases that present unusual problems and
require extraordinary treatment.     See §0.1 of the first manual.    Cases may require special or intense management by the court
due to one or more of the following factors:     (1)large number of parties;(2) large number of claims or defenses;(3)complex
factual issues;(4) large volume of evidence;(5) problems locating or preserving evidence;(6) extensive discovery;(7) exceptionally
long time needed to prepare for disposition;(8) decision needed within an exceptionally short time; and (9) need to decide
preliminary issues before final disposition.     It may include two or more related cases.    Complex litigation typically includes such

cases as antitrust cases; cases involving a large number of parties or an unincorporated association of large membership; cases
i nvolving requests for injunctive relief affecting the operation of large business entities; patent cases; copyright and trademark cases;
common disaster cases such as those arising from aircraft crashes or marine disasters; actions brought by individual stockholders;
stockholder's derivative and stockholder's representative actions; class actions or potential class actions; and other civil (and
criminal) cases involving unusual multiplicity or complexity of factual issues.    See ~0.2Z of the first Manual for Complex Litigation

and Manual for Complex Litigation Second, Chapter 33.
             Case 2:19-cv-01225-GJP Document 1 Filed 03/22/19 Page 5 of 33



                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA


MAXINE MIMS                                                CASE NO.
          Plaintiff,

       vs.

TRANSUNION RENTAL SCREENING
SOLUTIONS,INC.,
          Defendant.


I'RANSUNION RENTr~L SCREENIlV~ S~L~TTIONS,INC.'S 1~10TICE OF REMOVAL
'


       Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendant TransUnion Rental Screening

Solutions, Inc. ("Trans Union") hereby removes the subject action from the Court of Common

Pleas of Montgomery County, Pennsylvania, to the United States District Court for the Eastern

District of Pennsylvania, on the following grounds:

       1.       Plaintiff Maxine Mims served Trans Union on March 5, 2019, with a Notice To

Defend ("Notice") and a Complaint ("Complaint") filed in the Court of Common Pleas of

Montgomery County, Pennsylvania. Copies of the Notice and Complaint are attached Hereto as

Exhibit A, and Exhibit B, respectively. No other process, pleadings or orders have been served

on Trans Union.

       2.       Plaintiff makes claims under, alleges that Trans Union violated and alleges that

Trans Union is liable under the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.(the "FCRA").

See Complaint, ¶¶ 1 and 4-19.




                                            Page 1 of 3
            Case 2:19-cv-01225-GJP Document 1 Filed 03/22/19 Page 6 of 33



       3.      This Court has original jurisdiction over the subject action pursuant to 28 U.S.C.

§ 1331 since there is a federal question. As alleged, this suit falls within the FCRA which thus

supplies this federal question.

       4.      Pursuant to 28 U.S.C. § 1441, et seq., this cause may be removed from the Court

of Common Pleas of Montgomery County, Pennsylvania, to the United States District Court for

the Eastern District of Pennsylvania.

       5.      Notice of this removal will promptly be filed with the Court of Common Pleas of

Montgomery County Pennsylvania and served upon all adverse parties.

       WHEREFORE, Defendant TransUnion Rental Screening Solutions, Inc., by counsel,

removes the subject action from the Court of Common Pleas of Montgomery County,

Pennsylvania, to this United States District Court, Eastern District of Pennsylvania.


Date: March 22, 2019                                   Respectfully submitted,
                                                           ~,_.+

                                                          ~~
                                                           !       ✓~.
                                                      /s/Casey B. Green
                                                      Casey B. Green, Esq.
                                                      Sidkoff, Pincus &Green, P.C.
                                                      2700 Aramark Tower
                                                       1 101 Market Street
                                                      Philadelphia, PA 19107
                                                      Telephone: (215)574-0600
                                                      Fax: (215) 574-0310
                                                      E-Mail: c~(a~sidkoffpincus~reen.com

                                                      Counselfor Defendant TNansUnion Rental
                                                      Screening Solutions, Inc.




                                             Page 2 of 3
           Case 2:19-cv-01225-GJP Document 1 Filed 03/22/19 Page 7 of 33




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing has been filed electronically

on the 22°~ day of March, 2019. Notice of this filing will be sent to the following parties by

operation ofthe Court's electronic filing system. Parties may access this filing through the Court's

electronic filing.

 None.

         The undersigned further certifies that a true copy of the foregoing was served on the

following parties via First Class, U.S. Mail, postage prepaid, on the 22°d day of March, 2019,

properly addressed as follows:

 for Plaintiff Maxine Mims
 Vicki Piontek, Esq.
 951 Allentown Road
 Lansdale, PA 19446




                                                       /s/ Casev . Gf•een~
                                                       Casey B. Green, Esq.
                                                       Sidkoff, Pincus &Green, P.C.
                                                       2700 Aramark Tower
                                                        1 101 Market Street
                                                       Philadelphia, PA 19107
                                                       Telephone: (215)574-0600
                                                       Fax: (215) 574-0310
                                                       E-Mail: ~(a~sidkoffpincus~reen.com

                                                       Counselfor Defendant Trans Union Rental
                                                       Screening Solutions, Inc.




                                              Page 3 of 3
Case 2:19-cv-01225-GJP Document 1 Filed 03/22/19 Page 8 of 33




                   EXHIBIT A


              Notice To Defend
         Case 2:19-cv-01225-GJP Document 1 Filed 03/22/19 Page 9 of 33

                                                       PENNSYLVANIA
IN T~~E COURT CDF COMI9~ION PLEAS OF MONTGOMERY COUNTY,


                     MAXiNE MIMS

                           vs.
                                                                            NO. 2018-28815
  TRANSUIVION RENTAL SCREENING SOLUTIONS INC




                                    NO'T'ICE ~['C3 DEFENID - CiVIL


                                                                                       forth in the
           You have been sued in court. If you wish to defend against the claims set
                                                                                       nt and notice
  fallowing gages, you must take action within twenty(20)days after this complai
                                                                                       in writing
  are served, by entering a written appearance personally or by attorney and filing
                                                                                    You  are warned
  with the court your defenses or objections to the clairrts set forth against you.
                                                                                        entered
  that if you fail to do so the case may proceed without you and a judgment maybe
                                      further notice for any money  clauned  in the complai nt or for
  against you by the court without
                                                                                            or other
  any other claim or relief requested by the plaintiff. You rr►ay lose money or property
  rights important to yau.

                                                              YOU DO
        YOU SHOULD TAKE THIS PAPER TQ YOUR LAWYER AT ONCE. IF
                                                 E SET FORTH  BELOW .
  NOT HAVE A LAWYER, GO TO OR TELEPHONE THE OFFIC
                                                           G A
  THIS OFFICE CAN PROVIDE YOU WITH INFORMATION ABOUT HIRIN
  LAWYER_

                                                                B~ .ABLE
       IF Y4U CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY
                                                              OFFER
  TO PROVIDE YOU WITH TNFORMATIQN ABOUT AGENCIES THAT MAY
                                          REDUC ED FEE OR NO FEE.
  LEGAL SERVICES TO ELTGTBLE PERSONS AT A



                                   LAWYER REFERENCE SERVICE
                                 MONTGdMERY BAR ASS~CATIDN
                                     100 '~1Jest Airy Street (REAR)
                                    NORRISTOWN, PA 19404-0268

                                    (610) 279-9660, EXTENSION 201




                                                                                                        PRIF0034
                                                                                                         R 10/11
         Case 2:19-cv-01225-GJP Document 1 Filed 03/22/19 Page 10 of 33




                             1N THE COURT OF COMMON PLEAS
                         OF MONTGOMERY COYTNTY,PENNSYLVANIA
                                    CIVIL ACTION-LAW

Maxine Mims
6912 Ardleigh Street
Philadelphia Pa 14119
                                             Plaintiff                     2418-28815
v.
TransUnion Rental Screening Solutions,Inc.
6430 South Fiddlers Green Circle, Suite 500
                                                                           Jury Trial Demanded
Greenwood Village, CO 80111
                                              Defendant
                                               1~1~TICE TO DE]FElVID

                                                                                   set forth in the following pages, you
         You have been sued in Court. If you wish to defend against the claims
                                                                      Notice are served by entering a written
must take acrion within twenty (20) days ai~er this Complaint and
                                                                             your defenses Or objections to fhe claims
appearance personalty or by attorney and filing in writing with the Court
                                                                      case may proceed without you and a judgment may
set forth against you. You are warned that if you fail to do so the
                                                              to you for any mo❑ey claimed in the Complaint or for any
 be entered against you by the Court without further notice
                                                                        or property or other rights important to you.
other claim or relief requested by Plaintiffs}. You may lose money
                                               BLE FOR LEGAL AID
IF YOU CANNOT AFFQRD AN LAWYER,YOU MAY BE ELIGI
THROUGH ONE OF THE FOLLOWING.

                                    LAWYER REFERENCE SERVICE
                           MONTGOMERY COUNTY BAR ASSOCATION
                        100 Vt~est Airy Street(REAR),NORRISTOWN,PA 19401
                                    (610)279-9660, EXTENSION 201

                                    Montgomery County Legal Aid Services
                                   625 Swede Street, Nomstown,PA 19401
                                                    6t0-275-5400
Case 2:19-cv-01225-GJP Document 1 Filed 03/22/19 Page 11 of 33




                     Complaint
      Case 2:19-cv-01225-GJP Document 1 Filed 03/22/19 Page 12 of 33




                         ~N THE COURT OF COMMON FLEAS
                    O.F MONTGOMERY COUNTY,PENNSYLVANIA.
                                CIVIL ACTIOl~t-LAW

Maxine Mims
6912 Ardleigh Street
Philadelphia Pa 19119                                      2018-288i 5
                                    Plaintiff
v.
Trar~sLTnion Rental Screening Solutions, Inc.
643Q South Fiddlers Green Circle, Suite 500
Greenwood Village, C~ 80111                                Jury Trial Demanded
                                    Defendant



                                          it   ~ :.

    1. This is a lawsuit for damages brought by an individual consumer for i~efendant(s')
                                                                                and Accurate
       alleged violations ofthe Fair Credit Reporting Act(FCRA},and the Fait

       Credit Transaction Act(FACIA), 15 U.S.C. 168 ,et seq.



                                                                                        h
    2. Plaintiff is Maine Mims an adult individual with a current address of6912 Ardleig

       Street, Philadelphia Pa 19 t 19.




                                                                     a           s address
    3. Defendant is TransUnion Rental Screening Solufions, Inc., with busines
                                                                                          ood
        including but not limited to 6430 South Fiddlers CTreen Circle, Suite 500, Greenw

        Village, CO 80111.
   Case 2:19-cv-01225-GJP Document 1 Filed 03/22/19 Page 13 of 33




 COiJN`I' Ol~IE: Viola~~eon of tine fair Credat I2epmrting Act and the Baer anti ~.ccurate
                     Credit `~"ransac#aons Act, ~5 U5C 16 1 et. secg.
       Failure to IZ~daet Fia~sg ~+ive digits ~f ~°laint~t~''s Social Security I~~aa~ber


4. All previous paragraphs of this complaint are incorporated by reference and made a gait

   ofthis complaint.



S. At all times mentioned herein Plaintiffwas a consumer as defined by IS USC 1681.



6. At all times mentioned herein Plaintiff was a person as defined by I S USC 1581 a(c).



7. At all times mentioned herein Plaintiff was an individual as defined by 15 USC 1681a

   (c)_



S. At all times mentioned in this Complaint, Defendants) maintained a "file" on Plaintiff as

    defined by 15 USC 1681(a)(d) et. seq.



9. At all times mentioned in this Complaint, Defendants} was acting as a "consumer

    Reporting Agency" tCRA) as defined by 15 USC 1681a(fl as follows.
   Case 2:19-cv-01225-GJP Document 1 Filed 03/22/19 Page 14 of 33




                                                                          ant{s)in writing and
l0. Prior to the commencennent ofthis action Plaintiff contacted Defend
                                                                             file which was
   requested a copy ofthe information contained in Plaintiff's consumer
                                                                          ure from
   maintained by Defendants}. Plaintiff requested PIainti£fs file disclos
                                                                             first five digits of
   Defendant, Plaintiff requested in writing that I~efendant(s} redact the

   Plaintiff's consumer disclosure. See attached e~ibits.



                                                                              d to redact the first
1 1. Pursuant to 15 USC 1681g (a}(1)(A), Defendant(s) was /were require
                                                                                       e Plaintiff
   fzve digzts ofPlaintiff' Socia3 Security number on Plaintiff's disclosure becaus
                                                                        ff requested the
    specifically requested Defendants)to do so at the time that Plainti

    consumer report from Defendant(s).



                                                                             on the disclosure
 12. Defendant was required to redact Plaintiff's Social Security number
                                                                                  not intended to
    even though the consumer report was given directly to the constuner, and

    be accessed by any third party.



                                                                             Transaction Act
 13. Said redaction requirement was part of the Fair and Accurate credit

    (FACTA)of 2003.




                                                                              the consumer's
 I4. The legislative purpose of suci~ redaction reQuirement was to protect
                                                                               er divers who
     privacy and Social Security Number from thiz~d parties and / or dumpst
                                                                                 consumer report.
     might view the consumer's Social Secezrity Number information on the
   Case 2:19-cv-01225-GJP Document 1 Filed 03/22/19 Page 15 of 33




15. Such Legislative purpose is also exemplified in 15 USC Z681c(g), which was also part of

   the FACTA of 2003. i5 USC 1681c(g)requites merchants to redact a]] but the last S

   digits of a consumers' hank or credit card number on a receipt at the point of sale. Even

   the expiration date must be redacted. This is true even when such receipt is given

   directly to the consumer, and not intended to be accessed by any third parry.



I6. T`tte purpose of ZS USC 1681c(g) was to protect consumers from u~aintended persons

   who may view or "dumpster dive" for the consumers' credit card or bank transaction

   receipts.



17. 15 USC 1 b8 T c {g) and 15 LTSC 168 i g (a){t)(A) have similaz purposes in their redaction

   zec~uirements to protect consumers' personal information from third parties who may

    view or obtain such consumers' personal account ar Social Security information.
   Case 2:19-cv-01225-GJP Document 1 Filed 03/22/19 Page 16 of 33




                                                                                            of
18. Defendant sent Plaintiff aconsumer disclosure that did not have the first five digits

   Plaintiff's Social Security number redacted. Plaintiffs full Social Security number was

   conspicuously printed by Defendant on Plaintiff's consumer disclosure. See attached

   OX~liblt5_




19. Defendants) breached its duty to Plaintiff under 15 USC 1681g (a}(1}(A) by failing to

   zedact the first fve digits ofPlaintiff's Social Secuzity Number an Plaintiff's consumer

    disclosure after having been specifically requested in writing by Plaintiff to do so.
   Case 2:19-cv-01225-GJP Document 1 Filed 03/22/19 Page 17 of 33




                                          LIAI3~LIT~'

                                                                    by reference and made a pari
20. The previous paragraphs of this Complaint are incorporated

   of this Complaint.



                                                                   ants`}, were willful, wanton,
21 _ It is believed and averred that the acts committed by Defend

    and intentional.



                                                                      the doctrine ofrespondeat
22. Defendant is liable for the acts camrnitted by its agents under
                                                           the scope         of their employment
    superior because Defendant's agents were acfing within

    with Defendant(s).



                                                                             /employees under the
 23. In the alternative, Defendant is liable for the conduct of its agents
                                                                               /employees were
     theory ofjoint and several liability because Defendant and its agents
                                                                       t.
     engaged in a joint venture and were acting jointly and in concer



                                                     ed a mistake of law_
 24_ Any mistake made by Defendant would have includ



                                                         been a reasonable or bona fide mistake.
 25. A.ny mistake made by Defendant would not have
   Case 2:19-cv-01225-GJP Document 1 Filed 03/22/19 Page 18 of 33




                                    .T~T~SI~ICTIC~~



                                                                                                  part
26. The previous paragraphs of this Complaint are incorporated by reference and made a

   ofthis Complaint.



27. The previous paragraphs of this Complaint are incorporated by reference.



                                                                                              y
28. Defendant may be personally served in this jurisdiction because Befendant regularl

    conducts business in this jurisdiction, and avails itself of the market forces in this

   jurisdiction.




29. A Federal Court leas Federal question jurisdiction pursuant to 28 ~JSC 1331, 15 USC

    1 b92, et. seq. and 15 USC 1681 et. seq.



                                                                                             bears
 30. A plaintiffinvoking federal jurisdiction under Article III of the U.5. Constitution
                                                                                Robbins
    the burden ofshowing a "concrete injary" oz a "concrete harm" See Spokeo v.
                                                                             13-1 119(2016),
    U.S. Supreme Court Opinion of the F-~onorable Justice Samuel f~lito,

     quoting Lujan v. I3efenders of~Iildlifc, 504 U. S. 555(1992).



                                                                               ox she suffered "an
 31. In order to demonstrate a "concrete harm" plaintiff must show that he

     invasion of a legally protected interest."
   Case 2:19-cv-01225-GJP Document 1 Filed 03/22/19 Page 19 of 33




                                                                                tangible
32. A "concrete" injury need not be a measurable or "tangible" in}ury_ Although

   injuries are perhaps easier to recognize, intangible injuries can nevertheless be concrete.

                                                                                     Samue]
   See Spokeo v. Robbins U.S. Supreme Court opinion of the I3onorable Justice

   A1ito, 13-1119(2016), and quoting Pleasant Grove City v. Summum,555 U. S. 460

   (2009}. Also See Spoken v. Robbins U.S. Supreme Court concurring Opinion of the

   Honorable Justice Clarence Thomas, 13-1119(216}.



                                                                                          but
33. To determine if an injury is "concrete," the judgment of Congress is not dispositive,

    is instructive. Congress is well positioned to identify intangible harms that meet

    minimum Article II£ requirements. The violation of a procedural right granted by statute
                                                                                     v.
    can be sufficient in same circumstances to consfitufe injury in fact. See Spoken

    Robbins U.S. Supreme Court opinions of the Honorable Justice Samuel Auto and the

    Honorable CIarence Tlioinas, 13-1119(2016).



                                                                             public rights, and
34. Congress can create new private causes of action to vindicate pzzvate or

    can authorize private plaintiffs to sue based simply on tt►e violation of those private

                                                                                       not allege
    rights. A Plaintikf seeEcing to vindicate a statutorily created private right need

    actual harm beyond the invasion of that private right; see Spoken v. Robbins, 13-1114
                                                                                              422
    (2016), Opinion of the Honorable Justice Clarence Thomas quoting Worth v. Seldin,

                                                                                    S. 363,
    U. S. 490, 500 (1975) and also quoting I-Iavens Realty Corp. v. Coleman, 455 U.

     373-374 (1982).
   Case 2:19-cv-01225-GJP Document 1 Filed 03/22/19 Page 20 of 33




                                                                                          assist
35. Congress envisioned the need to provide consumers the tools to research, guard and

   in maintaining their personal data gathered. and distributed by consumer reporting
                                                                                    safeguard
   agencies such as Defendants) in this case. One of those tools is tlae ability to
                                                                                          five
   one's personal identify by instructing a consumer reporting agency Co redact the first
                                                                                          15
   digits of the consumers Sociat Security number on the consumer report, pursuant to

    USC 16818 et. seq.



                                                                                     v
36. even the risk of a harm, nat yet manifested can be a "concrete harm." See Spokeo

    Robbins U.S. Supreme Court opinion of the Honorable 3ustice Samuel Alito, I3-1119
                                                                                 "concrete
   (2416). Plaintiffs risk of having her Social Security number compromised is a

    harm" as referred to in the Spokeo decision.



                                                                                        r
37. Plaintiff regularly and continuously monitors the information in Flaintiff's consume file
                                                                                              as
    maintained by Defendant because I~IaintiffbeIieves that it is wise for Plaintiff to do so

    a consumer.
   Case 2:19-cv-01225-GJP Document 1 Filed 03/22/19 Page 21 of 33




                                                                            y refused to redact the
3$. Plaintiff suffered an actual concrete injury when Defendant willfull
                                                                           consumer disclosure.
   first five digits ofPtaintiff's Social Security number on Plaintiff's

   Plaintiff's concrete injury includes but is not limited to the following.



       a.      The harm that Plaintiff suffered is because Plaintiff must now live in
                                                                                        f
               anticipation and apprehension that each time PIaintiff requests Plaintif

               consumer disclosure from Defendant, Piainfiff's Social Security number will

               not be redacted.
                                                                                                  nt
        b.     Plaintiff lives with such harmful apprehension and anticipation that Defenda
                                                                                           lly
               will unlawfully about Plaintiff's Social Security number being unlawfu
                                                                                          refused
               printed because it is a well Iaiown fact that Defendant has repeatedly

               to redact the Social Security number of other consumers, totaling at least over

                half a dozen.
                                                                                            re
        c.      Plaintiff no Ionger has the freedom to request Plaintiff's consumer disclosu

                from IIefendant without worrying whether Defendant will or will not

                unlawfully print Plaintiff's full Socia.i Security number on the disciasure.

        d.      Plaintiffbas suffered a concrete inj~uy or harm because Plaintiff no longer has

                the freedom to request Plaintiff's consumer disclosure from Befendant

                without worrying dumpster divers accessing the disclosure.
                                                                                                 has
        e,      Plaintiff has suffered a concrete injury or harm because Plaintiff no longer

                the freedom to request Plaintiff's consumer disclosure from Defendant

                without worrying unauthorized third parties accessing the disclosure.
   Case 2:19-cv-01225-GJP Document 1 Filed 03/22/19 Page 22 of 33




39. A key factor that the Court should apply in determining Defendant's actions to be a

   "concrete harm" should be the willful nature ofDefendant's conduct and Defendant's

   blatant and flagrant refusal to give Plaintiff a copy of Plaintiff's consumer file.



40. The willfulness of Defendant's violation ofthe redaction requirement of 15 USC 168Ig

    is exemplified by the fact that Defendant has repeatedly committed similar violations #o

    other consumers, over 19 in the last two yeas-s. Similarly situated consumers requested

    their disclosures and Defendant refused to redact the coz~suzner disclosures of such

    similarly situated consumers totaling over 19 in the last two years.



41. JQefendant's flagrant flaunting ofthe law of both 15 USC l6& lg was willful and

    dangerous thus manifesting a "concrete harm" to not only the Plaintiff but other

    consumers deprived of statutory conferred rights, inel.uding the right to receive one's

    consumer file, the right to dispute information ti-►erein and the right to know what rights

    the consumer had under the FCRA_
    Case 2:19-cv-01225-GJP Document 1 Filed 03/22/19 Page 23 of 33




                                                                     a repeated risk ofidentity
42. Defendant's flaunting of the law puts Plaintiff at a continued
                                                                                 consiuner
    theft by printing Plaintiff's entire Social Security number on Plaintiff's
                                                                           rized third
    disclosure which could be mis-delivered, intercepted or seen by unautho

    parties.


                                                                                      ntioned
43. No rational interpretation of Article 3 of the U.S. Constitution or the aforeme
                                                                        in£ormatian required
    Spokeo Decision. would allow for a CRA to withhold pertinent
                                                                                      no standing
    under 15 USC 1681a from a consumer, and then simply claim that there was

    under Article 3.
   Case 2:19-cv-01225-GJP Document 1 Filed 03/22/19 Page 24 of 33




                                                VENUS



                                                                                          a part
44. The previous paragraphs of this Complaint are incorporated by reference and made

   of this Complaint.

45. The previous paragraphs of this Complaint are ii~corporaied by reference.

46. Venue zuay be proper pursuant to 28 USC 1391(b}(2) because a substantial part of the

    events or omissions giving rise to this eIarm occurred in this jurisdiction.




        a.     Defendant was obligated to mail Plaintiff's disclosure to I~lain~iff's mailing

               address in this jurisdiction pursuant to 15 USC 1681 g et seq., and because

               Defendant did not do so, a substantial portion of Defendant's omissions

               occurred in this jurisdiction.




        b.      Plaintiff mailed Plaintiff's requests Plaintiff's consumer disclosures from this

               j~sdiction, thus incurring costs and effort in this jurisdiction. T~ierefore a

                substantial portion of the events or omissions Leading up to this cause of

                action occuzred in this jurisdiction.




        c.      A substantial amount of the information contained in Plaintiffs consu2ner file

                pertained to this jurisdiction. Therefore a substantial portion of the events ar

                omissions leading up to this cause of action occurred in this jurisdiction_
Case 2:19-cv-01225-GJP Document 1 Filed 03/22/19 Page 25 of 33




  d.    A substantial amount of the information contained in Plainti€f's consumer file

        was compiled in this jurisdiction. Therefore a substantial portion of the events

        or omissions leading up to this cause of action occurred in this jurisdiction.



  e.    Defendant apparently mailed Plaintiff the consumer disclosures depicted in

        t}~e attached exhibits from this Jurisdiction. See attached exhibits which show

        a mailing address for Defendant in Woodlyn,PA which is located izt this

        Jurisdiction.



  f.    Plaintiff's attorney's fees in this fee shifting case, pursuant to 15 USC 1b81n,

        occurred in this jurisdiction. Therefore a substantial portion of the events

        giving rise this cause of action occurred in this jurisdiction.



   g.   Plaintiff's suffered, confusion, frustration and emotional distress which is

        recoverable pursuant to 15 USC i b81o as a result of Defendant's omissions.

        Therefore a substantial portion of the omissions giving rise this cause of

         action occurred in this _jurisdiction.
   Case 2:19-cv-01225-GJP Document 1 Filed 03/22/19 Page 26 of 33




47. Venue is proper in this jurisdiction because key witnesses involved in the case are located

   at or neat this jurisdiction. Such witnesses including but not Limited to the following.



       a.      PIaintiff.



        b.     Similarly situated consumers in this jurisdiction whose rights were also

               violated by Defendant in a similar manner when such consumers requested

               information from T3efendant about who lead received. their consumer reports,

               and Defendant also denied such consumers renuests. Such witnesses'

               testimonies are relevant to shotiv willful conduct by Defendant.
   Case 2:19-cv-01225-GJP Document 1 Filed 03/22/19 Page 27 of 33




                                         D~4.I+~.GES



                                                                                  and made a part
48. T1~e previous paragraphs of this complaint are incorporated by reference

   of this complaint.



                                                                                       damages for
49. Plaintiff believes and avers that Plaintiff is entitled to at least $I.00 actual

    Plaintiff, including but not limited to phone, fax,

     stationary, postage, etc.



                                                                            ry damages pursuant to
50. Plaintiff believes and avers that she is entitled to X1,000.00 statuto

     15 USC 1681 et. seq..



                                                                            , wanton, and
 51. Plaintiff believes and avers that Defendant(s'} conduct was willful

     intentional, and therefore Plaintiff requests punirive damages.


                                                                          t be determined
 S2. Plaintiff requests punitive damages against Befendant(s) in the amoun to

     by this Honorable Court.



                                                                    avers that the amount ofsuch
 53. For purposes of a defaultjudgment, Plaintiff believes and
                                                                                               have
     panitive damages should be no less than X9,000.00 because Defendant(s') actions
                                                                         y of Plaintiff's personal
     the effect of potentially compromising the integrity and securit

     information.
   Case 2:19-cv-01225-GJP Document 1 Filed 03/22/19 Page 28 of 33




                                                                                            such
54. For purposes of a default judgment, Plaintiff believes and avers that the amount of
                                                                                           had the
   punitive damages should be no less than $9,000.00 because Defendant(s') actions

   effect of compromising the integrity ~f 15 USC 1681 et. seq.


                                                                                           and
55. Plaintiff believes and avers that punitive damages are warranted due to the willful

    wanton nature of the violation as evidenced by the following.




        a.     Plaintiff's request letters specifical}y asked that Plaintiffs Social Seetzrit~~

               number be redacted, the request Letters were in 14 point bold font.



        b.     Numerous other similarly situated consumers, totaling snore than 10, were

               also subject to similar misconduct by Defendant. Their un-redacted Social

               Security numbers were also illegally printed by Defendants)in the same

                manner and under similar circumstances as with Plaintiff.



        c.      Plaintiff requested that Plaintiff's Social Security number be redacted on

                separate occasions, and Plaintiff's full Social Security number was

                subsequently unlawfully printed by Defendant on four occasions listed above.



                Upon i~.formation and belief, at ail relevant times mentioned in this Complaint

                Defendant had no policy in effect to redact the first five digits of Social

                Security number of consumers when asked by the consumers.
   Case 2:19-cv-01225-GJP Document 1 Filed 03/22/19 Page 29 of 33




                                   A"I"~'~~EY FEES



                                                                                              part
56. The previous paragraphs of this Complaint are incorporated by reference and made a

   of this Complaint.



57. I'Iaintiff is entitled to reasonable attorney fees pursuant to 15 USC 1681 et. seq.



58. Plaintiff believes and avers that the value of Plaintiffs attorney fees is no less than $350

    per hour, or other amount determined by this Honorable Court.



59. Plaintiff believes and avers that the value of Plaintiff5 attorney fees is no less than

    $1,7SQ.00 at a rate of$350.40 per hour, enumerated below, or such ofher amount

    determined by this Honorable Court.



a. Consultation with client and review of file

b. I~raf~ing, editing, review; filing and
   service of complaint aad
   related documents                                               2

c. Follow Lp contact wifh Befense and client


                                                                   5 x $350 =X1,750

 60. Plaintiffs attorney fees continue to accrue as the case move forward.



 61. The above stated attorney fees are for prosecuting this matter and reasonable follow up.
   Case 2:19-cv-01225-GJP Document 1 Filed 03/22/19 Page 30 of 33




62. T'he previous paragraphs of this Complaint axe incorporated by reference and made a part

   of this Complaint.



63. Plaintiff seeks and Order from this Honorabte Court, or other Court of competent

   jurisdiction; directing Defendants)to provide Plaintiff with her credit report once per

    year, free of charge.



64. Plaintiff requests a jury trial in this matter



65. Plaintiff seeks such other relief as this ~Ionorable Court may deem just and proper.
       Case 2:19-cv-01225-GJP Document 1 Filed 03/22/19 Page 31 of 33




        Wherefore,Plaintiff demands judgment against Defendants) in the amount of no less

   than $i 1,751.00 as enumerated below.

        $1.00 more or less actual darriages.

        $1,000.00 statutory damages pursuant to IS USC 1b81 et. seq.

        ~ I,750.00 attorney fees

        $9,000 punitive damages


                $11,751


        Plaintiff seeks such additional relief as the court deems just and proper.


/s/ Vicki Piontek                      12-23-18

Vicki Piontek, Esquire                Date
Supreme Court TC~ Number $3559
Attorney for Plaintiff
95I Allentown Road
Lansdale, PA 1944&
877-737-8617
Fax:~66-408-6735
palaw a,iustice.com
Case# 2018-288f5-2 DocY,eted at Montgomery County Prothonotary on i2/23/2078 2:25 Plvf, Fee = $0.00. The frier ceR~es that this filing complies wkh the prrrvisians ofthe Public Recess Policy of the UniFed
Judlcfal Sysfem ofPennsylvania: Case Records oP the Appetfate and Trla1 Courts that require filing conflidentiai lniormatron and documents differently than non-confldenflal information and documents.

                                                                                 rn
                                                                                 S
                                                                           tsY   m
                                                                                 rt
                                                                                                                       O      ~                    ~~ ~~               ~ ~tp+~


                                                                                                                       ~      ~                    ~ ~j ~              t~- N ~
                                                                          ~
                                                                          'z~

                                                                           d ~ ~.                                                                                      ~'aa~~
                                                                           ~+ Y~                                       ~      ~                         ~1~
                                                                          ~ ~
                                                                                                                       o      c                 `~~~                   ~~
                                                                                                                       ~      ~                 C1~~                   ~                 b
                                                                           0                                                  K                    ~~ ~
                                                                                                                       ~i^    ~
                                                                                                                              °,                   oo ~ c~
                                                                                                                              ~                    ~ ~~
                                                                                                                                                                                         ~~
                                                                                                                       ~      ~                    ~ ~ ~'
                                                                                                                       e~     ~                      ~ c~
                                                                                                                       ~      ~                      ~~
                                                                                                                              ~               ~       ~~ ~.     ►mod               ~ O
                                                                                                                              ~               ~      ~, °       ~~
                                                                                                                      a~a     ~        ~      p"      ~, ~      a~                 ~ ~~
                                                                                                                                              ~          ~                         ~ O~

                                                                                                                                              . . .. .. .. .o . . . . .. ..         C~       n

                                                                                                                               ~       ~                                            Y `~
                                                                                                                                                                                    ~ z
                                                                                                                                                                                     ~~
                                                                                                                                                                                     ~~
                                                                                                                               ~~                  ~
                                                                                                                               ~                   a
                                                                                                                               ~                   ~'
                                                                                                                               ~.
                                                                                                                                                                                                               Case 2:19-cv-01225-GJP Document 1 Filed 03/22/19 Page 32 of 33




                                                                                                                               n
                                                                                                                                                                                                          the UnifieJ
                                                                                                           The filer certifies that this fling complies with the provisions ofthe Public Access Policy of
Case# 2096-28815-2 Docketed at Montgomery County Prothonotary on 9?J23I2018 2:25 Pl~l, fee = $0.00.                               documents     drfferently than Ron-confrdent ia!!n(ormafion and documents.
                                                                                                  confidential information and
Judicial System of Pennsylvania: Case Records offhe AppeNate and Trial Courts that require frling
                                                                                                                                                                                                                        Case 2:19-cv-01225-GJP Document 1 Filed 03/22/19 Page 33 of 33
